Citation Nr: 1604236	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  12-23 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified in a September 2013 video hearing before the undersigned.  A hearing transcript was associated with the claims file and reviewed.


FINDINGS OF FACT

1. The weight of the evidence is against finding a PTSD diagnosis based on fear of hostile military or terrorist activity.

2. The evidence shows that memories of service cause the Veteran to experience anxiety symptoms.


CONCLUSION OF LAW

The criteria for service connection for anxiety have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In October 2010, prior to adjudication of his claim, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA afforded the Veteran a mental health examination in September 2011 and an addendum opinion in September 2015.  There is no assertion or indication that these examinations and opinions are inadequate.  To the contrary, the opinions provide sufficient detailed and rationale concerning PTSD.  The record also includes a private mental health examination.

Following the remand directives, the AOJ obtained an addendum medical opinion.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the September 2013 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, treatment, and in-service experiences to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

In addition to the above criteria, claims of service connection for PTSD require medical diagnosis conforming to the requirements of section 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f); see also 38 C.F.R. §4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If the evidence shows that a veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances of service, lay statements alone may be enough to prove the in-service stressor.  38 C.F.R. § 3.304(f)(2).  Additionally, a stressor may be proven with lay statements alone if the veteran claims a stressor due to fear of hostile military or terrorist activity, the claimed stressor is consistent with the circumstances of service, and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose psychiatric conditions or determine their cause, as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds him credible as his statements are detailed and consistent.

Based on a review of the record, the Board finds that the criteria for service connection for anxiety disorder have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows a current diagnosis of anxiety disorder.  The September 2011 VA examiner diagnosed the Veteran with anxiety disorder, NOS (not otherwise specified).  A private provider also diagnosed anxiety disorder after a March 2011 evaluation.

In statements to VA, the evaluations, and the Board hearing, the Veteran reported driving a supply truck from the Long Binh base to other locations in Vietnam and an explosion at the ammunition depot on base.  He reported often seeing wounded soldiers or body bags.  These situations caused him to be in fear of harm and he reported being anxious and watchful of his surroundings.  The Veteran's DD Form 214 shows that he was a supply handler, which supports his report of driving supply trucks.  His feelings of fear and anxiety are reasonable in light of his reports of seeing wounded and dead soldiers.  The Board finds these reports credible because the Veteran has been consistent and detailed when describing his service.

The evidence is at least in equipoise that the Veteran's service impacts his current anxiety disorder.  First, there is some evidence of continued mental health problems.  Although he did not seek regular treatment, the Veteran reported feeling depressed when he returned from service.  See Private evaluation, VA examination.  He also reported a series of mental health hospitalizations in the late 1980s.  See id.  The private provider diagnosed anxiety but did not offer an opinion on etiology or a relationship to service.  In the September 2011 examination report, the examiner concluded that the Veteran's anxiety did not appear to be directly related to his military service.  Again in the September 2015 addendum opinion, the examiner concluded he could find no evidence linking anxiety disorder to service.  These opinions are inadequate because they are conclusory and do not explain the basis upon which they are made.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Moreover, in the 2011 report, the examiner stated that the Veteran's memories of military experiences may serve to exacerbate his anxiety symptoms on occasion.  Based on this finding and reported problems after service, the Board finds that his in-service experiences and memories contribute to his current anxiety such that service connection is warranted.  See 38 C.F.R. § 3.303.   

The Veteran's above reports of in-service events would be classified as the fear of hostile military or terrorist activity for PTSD analysis.  See 38 C.F.R. § 3.304(f)(3).  However, the weight of the evidence is against a current PTSD diagnosis, and the Veteran's fear of hostile activity was not confirmed by a VA psychiatrist or psychologist.  See id.  The Veteran did not seek treatment for mental health during the claims period.  VA records show some positive and negative screens for PTSD.  See August 2010, October 2015 records.  The September 2011 VA examiner found that the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria for PTSD.  After review of additional stressor statements, the examiner again affirmed that the Veteran's fear of hostile military or terrorist activity did not meet the criteria for PTSD.  He explained that although the in-service situations may have produced some emotional reactions in the Veteran at the time they occurred, they do not appear to cause the Veteran to re-experience the events in an intrusive manner, which would be more consistent with PTSD. 

A private provider diagnosed PTSD in a March 2011 evaluation.  In the evaluation report, the provider noted paranoia and anxiety symptoms.  However, the provider did not discuss the DSM criteria or any symptoms of reexperiencing trauma.  Further, the private evaluation does not offer an opinion on the relationship between service and PTSD.  The Board finds the VA examiner's opinion to be more persuasive evidence that the Veteran does not meet the criteria for PTSD diagnosis.  The examiner provided rationale for this finding, specifically that the Veteran did not have any reexperiencing symptoms, one of the criteria for PTSD.  See DSM-V.  The private provider did not identify any reexperiencing symptoms, which further weighs in favor of VA examiner's opinion that he does not satisfy this criterion.  With no reliable current diagnosis, service connection for PTSD cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. §§ 3.303, 3.304(f).    

The Veteran was afforded the benefit of the doubt and granted service connection for anxiety.  See 38 C.F.R. §§ 3.102, 3.303.  Additionally, the Board notes that anxiety disorder is rated with the same General Rating Formula for Mental Disorders as PTSD would be.  Under Mittlieder, any mental health symptoms will be attributed to the service-connected anxiety disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  


ORDER

Service connection for anxiety disorder is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


